DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randy L. Camplbell, Reg. No. 57223 on 6/14/2022. 
The application has been amended as follows: 
Claims 1-2, 4, 6 and 10 are cancelled.

1. (Currently Amended) A method implemented and programmed within a non- transitory computer-readable storage medium and processed by a processor, the processor configured to execute the method, comprising:
determining, at the processor, to execute a received database query via a dynamic query plan, wherein said received database query comprises at least one action to be performed on at least a portion of a database stored on at least one storage device:
fragmenting, at the processor, in response to the determination, the database query into query fragments, each query fragment comprising one or more query blocks;
for each query fragment:
generating, by said processor, a plan fragment for the query fragment:
executing, by said processor, the plan fragment to generate feedback for the plan fragment; and
performing, by said processor, an incremental query rewrite on the query fragment with feedback applied to said plan fragment to produce a rewritten query fragment;
combining, by said processor, said rewritten query fragments to generate said dynamic query plan; and
executing said database query in accordance with said dynamic query plan.

2. (Currently Amended) The method of claim 1, wherein determining, at the processor, to execute said received database query via a dynamic query plan comprises determining whether said database query includes at least one of the following:
a noncorrelated scalar subquery which returns a single row with a single field:
a single-row relation, where a field is defined as unique;
a noncorrelated subquery with small enough results which can be processed as an IN-list; and a derived table.

4.   (Currently Amended) The method of claim 1, wherein performing an incremental query rewrite on the query fragment with feedback applied to produce a rewritten query fragment comprises applying at least one rewrite rule from a set of rewrite rules, said at least one rewrite rule initiated in response to said feedback, to said database query fragment to produce said rewritten query fragment.

6.  (Currently Amended) A method implemented and programmed within a non-transitory computer-readable storage medium and processed by a processor, the processor configured to execute the method, comprising:
evaluating, at the processor, a received database query to produce a dynamic query plan for execution of said database query, wherein said received database query comprises at least one action to be performed on at least a portion of a database stored on at least one storage device;
fragmenting, at the processor, the database query into query fragments, each query fragment comprising one or more query blocks;
for each query fragment:
generating, by said processor, a plan fragment for the query fragment;
executing, by said processor, the plan fragment to generate feedback for the plan fragment; and
performing an incremental query rewrite on the query fragment with feedback applied to said plan fragment to produce a rewritten query fragment;
combining, by said processor, said rewritten query fragments to generate said dynamic query plan; and
executing said database query in accordance with said dynamic query plan.

10.  (Currently Amended) A database system, comprising:
memory configured with a query optimizer that analyzes a database query to determine a query plan for executing said database query, wherein the database query includes at least one action to be performed on at least a portion of a database stored in a storage device, and wherein the query optimizer is configured to:
generate a static plan for said database query and make a determination as to whether to use the static plan with the query or to generate and use a dynamic plan for the query;
fragment the database query into query fragments when the dynamic query
 plan is selected, each query fragment comprising one or more query blocks;
for each query fragment:
generate a plan fragment for the query fragment;
execute the plan fragment to generate feedback for the plan fragment; and
perform an incremental query rewrite on the query fragment with feedback applied to said plan fragment to produce a rewritten query fragment; and
combine said rewritten query fragments to generate said dynamic query.

Response to Amendment
Claims 1-13 are pending in this application.
Claim objections 3, 7 and 11 are withdrawn.
Claim rejections 35 U.S.C. 101 claims 1-5 are withdrawn.
Claim rejections 35 U.S.C. 102 claims 1-5 are withdrawn.
Claims 1-13 are allowed in this Office Action. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner respectfully submits applicant’s remarks on page 7, filed 4/5/2021, have been fully considered and are persuasive. Hammerschmidt fail to teach or suggest to “generate feedback for the plan fragment” and “performing an incremental query rewrite on the query fragment with feedback applied to said plan fragment to produce a rewritten query fragment”, and “combining said processor, said rewritten query fragments to generate said dynamic query plan” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basu et al. (US 20030212666 A1) teaches query expansion can be user-supervised such that sub-query confidence levels are evaluated based on user feedback. Alternatively, confidence levels can be system estimated from a set of examples provided to system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

June 16, 2022